MR. JUSTICE ANGSTMAN,
(dissenting).
In my opinion the letter in question does nothing more than seek advice as to what to do to effect disposition of property of the writer upon her death. It is true that she expressed a desire that steps be taken to cause it to go to the stepchildren, but I think the letter itself negatives the idea that it was intended to dispose of property upon the death of the writer and that being so there was lacking the animus testandi necessary to make the letter a will.